DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Application Status
Amended claim 1 and 2 are under examination. 
Claim 3-20 are withdrawn from examination.
Claim 1 and 2 are rejected. 
No claims are allowed. 
Election/Restrictions
Claim 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 1, 2021.
Applicant's election with traverse of Group II in the reply filed on March 1, 2021 is acknowledged.  The traversal is on the ground(s) that “…. it would not add a burden on the Office to search withdrawn claims 3-20 with claims 1 and 2…”.  This is not found persuasive because Group I, claim 1 and 2 and Group II, claim 3-20 are distinct invention as discussed in Final Rejection mailed on 10/01/2020, wherein the Invention I can be another and materially different process (MPEP § 806.05(f)). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Withdrawn Rejections	
The 112, second paragraph rejections over claim 1 and 2, set forth in previous office action have been withdrawn in light of Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claim 1 to recite new limitation of “…the final densified structure of the final animal feed product having a moisture and high-friction fine free structure…”, however there is no support for the final densified structure or the final animal feed product having “…a moisture and high-fraction fine free structure…”. 
Attention is drawn to the instant specification, published paragraph [0006] wherein although it discloses “…[f]ines can be a function of moisture and high fraction over oversized feed ingredient particles…” under background of the disclosure in conventional related art section and is not disclosed under Applicant’s description of claimed invention. The instant specification published paragraph [0006], does not support Applicant’s claimed product with new limitation as recited, having “…a moisture and high-fraction fine free structure…”.  Additionally published paragraph [0006] recognize “…[f]ines can be a function (emphasis added) of moisture and high fraction over oversized feed ingredient particles…”, there is no support for Applicant’s recitation of “…the final densified structure of the final animal feed product having a moisture and high-friction fine free structure…”.
Furthermore, since claims are considered as disclosure as original filed.  Applicant’s recitation of “…the final densified structure of the final animal feed product having a moisture and high-friction fine free structure…, contradicts the original claim 1, filed on 09/04/2017, wherein the recitation of “…entrapped moisture is removed from the high density product…”; in other words the claimed product does not have moisture since “entrapped moisture is removed”.  
Applicant’s recitation of “…the final densified structure of the final animal feed product having a moisture and high-friction fine free structure…”, as discussed herein is new matter. Applicant is required to remove the new matter in response to this office action. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-friction fine free structure" in claim 1 and 2, is a relative term which renders the claim indefinite.  The term "high-friction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the term "high-friction fine free structure" is not clear.  The metes and bounds of the term is not clearly set forth in the claim to meet the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 2013/0040023A1).
Regarding claim 1 and 2, with respect to the transitional phrase “consisting essentially of”, see MPEP 2111.03, [f]or the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003). 
Additionally, in claim 1, line 2 recites transitional phrase “comprising”, wherein see MPEP 2111.03(I), [t]he transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). 
Thomas discloses a high density compacted livestock feed (animal feed product) from loose granular material (‘023, Abstract, [0010]); wherein the loose granular material is distiller dried grains (grain material) (‘023, [0016]; [0035]). Thomas discloses the high density compacted livestock feed (animal feed product) is extruded through a die into a pellet form (‘023, [0037]-[0045], claim 1), which is expected to have a densified structure as much as Applicant’s, since Thomas teaches some material, grains in the same process, extrusion through a die as much as Applicant’s. 
With respect to the recitation of final densified structure is “…at least approximately thrice the density of grain material in raw loose form…”, the recitation is considered an intermediate form to the claimed final product, i.e. animal feed comprising high density. Attention is drawn to, MPEP 716.02 (b), wherein, [t]he patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479. The intermediate is considered the grain material in raw loose form in the recitation. Thomas discloses the high density compacted livestock feed (animal feed product) is extruded through a die into a pellet form (‘023, [0037]-[0045], claim 1), which is expected to have a densified structure is “…at least approximately thrice the density of grain material in raw loose form…” as much as Applicant’s, since Thomas teaches some material, grains in the same process, extrusion through a die as much as Applicant’s, absent a showing otherwise.
With respect to the recitation of “…the final animal feed product having no additives of binders or fillers…”, Thomas disclose the high density compacted livestock feed (animal feed product) without binders or fillers, at an extraction of water/vapors (moisture) (‘023, [0035], Fig. 10, step 250, [0051]). Additionally, Thomas discloses the high density compacted livestock feed (animal feed product) without the addition of additives and/or supplements (‘023, [0010]).  Thomas discloses the high density compacted livestock feed (animal feed product) is extruded through the die into the pellet form (‘023, [0037]-[0045], claim 1) is dense to endure transport without breaking apart (‘023, [0013]), which is expected to have a moisture and high friction fine free structure as much as Applicant’s. 
Response to Arguments
Applicant asserts “…Thomas fails to disclose, teach, or suggest a final animal feed product having a final animal feed product having a densified structure that is at least approximately thrice the density of the grain material in raw loose form…”
Applicant's remarks have been considered but are not  persuasive. With respect to the recitation of final animal feed product having a final densified structure is “…at least approximately thrice the density of grain material in raw loose form…”, the recitation is considered an intermediate form to the claimed final product, i.e. animal feed comprising high density. Attention is drawn to, MPEP 716.02 (b), wherein, [t]he patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479. 
The intermediate is considered the grain material in raw loose form in the recitation. Thomas discloses the high density compacted livestock feed (animal feed product) is extruded through a die into a pellet form (‘023, [0037]-[0045], claim 1), which is expected to have a densified structure is “…at least approximately thrice the density of grain material in raw loose form…” as much as Applicant’s, since Thomas teaches some material, grains in the same process, extrusion through a die as much as Applicant’s, absent a showing otherwise.
With respect to the recitation of “…the final product having no additives of binders or fillers…”, Thomas disclose the high density compacted livestock feed (animal feed product) without binders or fillers, at an extraction of water/vapors (moisture) (‘023, [0035], Fig. 10, step 250, [0051]). Additionally, Thomas discloses the high density compacted livestock feed (animal feed product) without the addition of additives and/or supplements (‘023, [0010]).  Thomas discloses the high density compacted livestock feed (animal feed product) is extruded through the die into the pellet form (‘023, [0037]-[0045], claim 1) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792